      Case 1:14-cr-00683-DLC Document 60 Filed 08/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                14cr683(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSHUA CRUM,                           :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A sentencing regarding specifications of violation of

supervised release is scheduled to occur on September 14, 2021

at 2:00 PM.   The defendant is incarcerated.       Due to the COVID-19

pandemic, the defendant may have the option of appearing in

court or through a videoconference.      If, due to the increase in

demand for videoconference proceedings, a videoconference is not

available it may be possible to arrange for a telephone

conference.   Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by 12:00 PM on September 2, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:14-cr-00683-DLC Document 60 Filed 08/11/21 Page 2 of 2



     If the defendant consents to either option, please complete

and file on ECF the written consent form attached to this Order

if it is feasible to do so.

Dated:      New York, New York
            August 11, 2021

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
